DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for hydroentagled products, does not reasonably provide enablement for absorbent materials which have not been hydroentagled.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification, including the examples, clearly teach that the web is hydroentagled and that without such feature/process the product would not have the claimed properties; see entire specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 the phrase “as described herein” renders the claim vague and indefinite, because it is improper to refer to the specification in a claim and thus is also incomplete, since it fails to recite such feature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Strandqvist et al, (hereafter Strandqvist), US Patent Application Publication No. 2005/0112980 A1.
	With regard to claims 1-2 and 10, Strandqvist teaches a hydroentagled absorbent product comprising continuous filaments and short fibers, the short fibers being of the same type as claimed, i.e., pulp fibers and staple fibers, and added at amounts falling within the claimed/disclosed range; see abstract. Strandqvist also teaches the same process of making the web as can be seen from figure 1 and disclosed on ¶-[0055]-[0060]. While Strandqvist is silent with regard to the claimed properties  of claims 1 and 2, since the web are made using the same process and raw materials, then the properties Must be assumed to be the same. It has been held that “Where the claimed and prior art apparatus or product is identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.
	Regarding to claim 3, Strandqvist teaches that the pulp fibers is present in amounts falling within the claimed range; see abstract and ¶-[0016].
	With regard to claim 4, Strandqvist teaches diameter of the filaments that falls within the claimed range; see ¶-[0039].
	With regard to claim 6, Strandqvist teaches staple fibers length, between 3 to 7 mm which falls with the claimed range; see ¶-[0013], but also teaches that even longer than 12 mm can be used; see ¶-[0091].
	Regarding to claim 7, Strandqvist teaches that the staple fibers can be of the same type as the filaments and also of regenerate cellulose, such as viscose and Lyocell; see ¶-[0020] and [0049].
	With regard to claim 8, Strandqvist discloses the same type of pulp fibers as claimed; see ¶-[0022] and [0045]-[0046].
	Regarding to claim 9, Strandqvist teaches the same type of filaments as claimed; see ¶-[0018] and [0043].
	Regarding to claim 11, Strandqvist teaches the embossing of the product; see ¶-[0084].
	With regard to claim 12, Strandqvist teaches that the product is a wipe; see ¶-[0003].
	It seems that Strandqvist implicitly (the properties) and explicitly (all the other limitations) teaches all the limitations of the claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Strandqvist, cited above.
	Strandqvist teaches the use of wet strength agent; see ¶-[0084], but fails to teach the amount to be used; however, optimizing the amount of additives is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results. Note that wet strength is a result effective variable, i.e., to affect/increase the strength of a web in a wet stage, and it has been held that “[T]he discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Aller, 42 CCPA 824, 220 F.2d 454, 105 USPQ 233 (1995). Also, it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396).
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fingal et al., (hereafter Fingal), WO 2014/104956 A1.
With regard to claims 1-2 and 10-11, Fingal teaches a hydroentagled, embossed absorbent product comprising continuous filaments and short fibers, the short fibers being of the same type as claimed, i.e., pulp fibers and staple fibers, and added at amounts falling within the claimed/disclosed range; see page 1, lines 4-8, page 3, lines 10-19 and examples, which teach proportions of the fibers/filaments within the claimed range. Fingal also teaches the same process of making the web as can be seen from figure 1 and disclosed on page 14, line 27 through page 15, line 11. While Fingal is silent with regard to the claimed properties  of claims 1 and 2, since the web are made using the same process and raw materials, then the properties Must be assumed to be the same. It has been held that “Where the claimed and prior art apparatus or product is identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.
	Regarding to claim 3, Fingal teaches that the pulp fibers is present in amounts falling within the claimed range; see example starting on page 23
	With regard to claim 4, Fingal teaches diameter of the filaments that falls within the claimed range; see page 11, line 28 through page 12, line 5.
	With regard to claim 6, Fingal teaches staple fibers length, between 2-18 mm which falls with the claimed range; see page 14, lines 14-17.
	Regarding to claim 7, Fingal teaches that the staple fibers can be of the same type as the filaments and also of regenerate cellulose, such as viscose and Lyocell; see page 14, lines 2-5.
	With regard to claim 8, Fingal discloses the same type of pulp fibers as claimed; page 13, lines 19-28
	Regarding to claim 9, Fingal teaches the same type of filaments as claimed; see page 12, lines 26-31 and page 13, lines 12-16
	With regard to claim 12, while Fingal does not explicitly recite a wipe, Fingal teaches an absorbent product with properties and materials that characterize a wipe; see example on page 23, and/or can be used as to wipe surfaces and one of ordinary skill in the art would know that the product of the reference is or can be used as a wipe. 
	It seems that Fingal implicitly (the properties) and explicitly (all the other limitations) teaches all the limitations of the claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fingal, cited above.
	Fingal teaches the use of wet strength agent; see page 16, lines 15-19, but fails to teach the amount to be used; however, optimizing the amount of additives is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results. Note that wet strength is a result effective variable, i.e., to affect/increase the strength of a web in a wet stage, and it has been held that “[T]he discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Aller, 42 CCPA 824, 220 F.2d 454, 105 USPQ 233 (1995). Also, it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Absorbent Products Comprising Filaments and Short Fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF